DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2021.
Claim Objections
Claims 1, 2, and 5-7 are objected to because of the following informalities:  
In claim 1 (pg. 33, line 7), the examiner suggests that “least one set of substantially vertical track” should read “least one set of substantially vertical tracks”.
In claim 5 (pg. 34, line 6), claim 6 (pg. 33, line 10), claim 10 (pg. 34, line 22), and claim 11 (pg. 35, line 4) the examiner suggests that “cross-beam” and “cross beam” use consistent spelling in the aforementioned claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "or said substantially vertical track", yet claim 1 recites the limitation “at least one set of substantially vertical track”. There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether "or said substantially vertical track" refers to the set or a single vertical track of the set. Correction and clarification is required. 
Claims 4 and 9 recite the limitation “said at least one substantially vertical track”, yet claim 1 recites the limitation “at least one set of substantially vertical track”. There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether "or said substantially vertical track" refers to the set or a single vertical track of the set. Correction and clarification is required.
Claim 6 recites the limitation "said at least one cross beam".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US20210129377 A1), and further in view of Niederberger et al. (US20180093373 A1).
claim 1, Mo teaches  an autonomous robotic construction system (Abstract: fully automated without the need for formwork, molding, or labor; see 4-D ) configured to distribute building materials (Abstract: 4-dimensional printing system and method for printing reinforced concrete), the system comprising: at least one frame (support frames 50 and guide rails 65) comprising at least one substantially horizontal track (guide rails 65) and at least one set of substantially vertical track (support frames 50); at least one nozzle (nozzles 30, 35); at least one movable device (motion control mechanisms 40) coupled to the frame (see Figure 1) and configured to move said nozzle around said frame ([0022] allow the nozzles to move side-to-side (x-axis), such as along nozzle support bars 45); at least one pump ([0022] dispensing mechanism may include pumps) configured to pump building materials through said at least one nozzle ([0022] to provide the desired materials to the concrete 35 or reinforcement nozzles 40; at least one feed tube (long tube connected to concrete nozzle 35 as shown in Figure 1); and at least one computer system ([0018] computer system (not shown) comprising at least one microprocessor ([0019] computer system may provide a CPU, processor, microprocessor) configured to control said at least one nozzle (0019] nozzles 30, 35 will be programmed such that they print each layer(s)), said at least one movable device and said at least one pump to control deposition of any building materials on a site ([0022] pumps, mixing mechanism(s), associated controls or the like to provide the desired materials to the concrete 35 or reinforcement nozzles 40). However, Mo fails to teach the at least one feed tube that is rotatable, said feed tube configured to distribute building materials
In the same field of endeavor pertaining to a three-dimensional printing apparatus for building construction Niederberger teaches at least one feed tube (printer head 46) that is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the at least one feed tube of Mo to be rotatable, as taught by Niederberger, for the benefit of increasing flexible positioning of the nozzles and nozzle alignment.
Regarding claim 2, Mo modified with Niederberger teaches the system as in claim 1. Further, Mo teaches wherein said at least one movable device is configured to move along at least one of said substantially horizontal track or said substantially vertical track ([0022] 4D printer 10 provides motion control mechanisms that allow the nozzles 30, 35 to be moved along three axes; see x, y and z-axes in Figure 1).
Regarding claim 3, Mo modified with Niederberger teaches the system as in claim 1. Further, Mo teaches wherein said at least one substantially horizontal track of said frame comprises at least two substantially parallel tracks (see guide rails 65 in Figure 1). 
claim 4, Mo modified with Niederberger teaches the system as in claim 3, wherein said at least one substantially vertical track of said frame comprises at least two substantially parallel tracks (see supporting frames 50 in Figure 1). 
Regarding claim 5, Mo modified with Niederberger teaches the system as in claim 4. Furher, Mo teaches the system further comprising at least one cross-beam configured to extend between said at least two substantially parallel horizontal tracks (seer nozzle support bars 45 in Figure 1). 
Regarding claim 6, Mo modified with Niederberger teaches the system as in claim 4. Further, Mo teaches wherein said at least one nozzle is coupled to said at least one cross beam ([0022] nozzle 35 and reinforcement nozzle 30 both provide motion control mechanisms 40 that allow the nozzles to move side-to-side (x-axis), such as along nozzle support bars 45). 
Regarding claim 10, Mo modified with Niederberger teaches the system as in claim 5. Further, Mo teaches wherein said at least one cross-beam is vertically movable along each of said at least two substantially parallel vertical track ([0022] motion control mechanisms 40 may allow the concrete 35 and reinforcement nozzles 30 to also move up and down (z-axis) relative to the motion control mechanism during printing; see z-axis in Figure 1).
Regarding claim 11, Mo modified with Niederberger teaches the system as in claim 10. However, Mo modified with Niederberger fails to teach the system further comprising at least one nozzle platform, wherein said at least one nozzle is coupled to said at least one nozzle platform, wherein said at least one nozzle platform is movable along said at least one cross-beam. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one nozzle of Mo be coupled to a nozzle platform, wherein said at least one nozzle platform is movable along said at least one cross-beam, as taught by Niederberger, for the benefit of ensuring a spatial concrete build control.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (US20210129377 A1) and Niederberger et al. (US20180093373 A1), as applied to claim 1, and further in view of Kreiger et al. (US20180056544 A1).
	Regarding claim 7, Mo modified with Niederberger teaches the system as in claim 1. However, Mo modified with Niederberger fails to teach wherein said at least one substantially horizontal track comprises at least one substantially I beam shaped track.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one substantially horizontal track of Mo modified with Niederberger comprise at least one substantially I beam shaped track, as taught by Kreiger, for the benefit of providing a greater range of lengths in printed structures.
Regarding claim 8, Mo modified with Niederberger teaches the system as in claim 1. However, Mo modified with Niederberger fails to teach wherein said at least one movable device comprises at least one cart.
In the same field of endeavor pertaining to three-dimensional printing apparatuses for building construction, Kreiger teaches wherein said at least one movable device (printing trolley 40) comprises at least one cart (printing trolley 40). The cart raises and lowers the nozzle in a vertical direction, and as a result, allows a user to print in three dimensions ([0017] Printing trolley 40 also raises and lowers printing column 50 in a vertical direction. As a result, a user may print in three dimensions).

Regarding claim 9, Mo modified with Niederberger and Kreiger teaches the system as in claim 8. However, Mo modified with Niederberger and Kreiger fails to teach wherein said at least one substantially vertical track is positioned on said at least one cart wherein said at least one substantially vertical track is movable along said at least one horizontal track.
In the same field of endeavor pertaining to three-dimensional printing apparatuses for building construction, Kreiger teaches wherein said at least one substantially vertical track (printing column 50 and roller interfaces 51; see Figure 1c) is positioned on said at least one cart (see 40, 50, and 51 in Figure 1c) wherein said at least one substantially vertical track is movable along said at least one horizontal track (support gantry bridge 33) via said at least one cart ([0023] printing trolley 40 moves horizontally along gantry bridge 33).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have said at least one substantially vertical track of Mo modified with Niederberger and Kreiger to be positioned on said at least one cart wherein said at least one substantially vertical track is movable along said at least one horizontal track, as taught by Kreiger, for the benefit of allowing a user to print in three dimensions, as discussed in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743